Boardman, J. :
By section 37 of 2 Revised Statutes, 89, the referees agreed upon by the parties, and approved of by the surrogate, shall hear and decide the matter referred to them, and make their report to the Supreme Court. The proceedings shall be the same, the referees shall have the same powers and be subject to the same control as if the reference had been made in an action in which such court might, by law, direct a reference, and the court may set aside the report of the referees, or appoint others in their places, and the judgment of the court, thereupon, shall be valid and effectual in all respects, as if the same had been rendered in a suit commenced by the ordinary process.
The Supreme Court obtained jurisdiction of this case by virtue of the agreement of the parties selecting the referee, the approval thereof by the surrogate, the filing of the same with the clerk of the court, and the entry of a rule referring the matter in controversy to the person selected. The provisions of this statute make such reference compulsory under certain penalties. (Gorham v. Ripley, 16 How., 313.) After it is so referred it may be treated in the same manner as a case in which the court could direct a reference without consent. It is specially provided that upon setting aside the report of the referees, other referees may be appointed in their places. This court, on setting aside the judgment entered on the report of the referee, also set aside the order of reference to such referee. By virtue of the statute another referee could then have been named by this court, and the Special *107Term possessed the same power. It has exercised it in naming a person who is free from any just objection. The purpose of the statute was to furnish a prompt and inexpensive mode of determining the validity of claims against estates of deceased persons. That mode contemplated the appointment of a referee or referees, and when necessary the substitution by the Supreme Court of others in their places as was done in this case.
I think the action of the learned judge at Special Term was in accordance with the language and the purpose of the statutes, and that his order should be affirmed, with ten dollars costs of appeal, together with printing expenses.
Bockes, J., concurred.